Citation Nr: 0711427	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-33 623	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable evaluation for a 
right tympanic membrane perforation.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus. 

4.  Entitlement to an initial compensable disability 
evaluation for status post cholecystectomy.  

5.  Entitlement to higher initial evaluations for headaches, 
evaluated as 10 percent disabling from December 10, 2001 to 
May 16, 2004; and 30 percent disabling, effective May 17, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from October 1996 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and August 2004, rating 
determinations of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of increased evaluations for status post 
cholecystectomy and bilateral pes planus with plantar 
fasciitis are REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  Current hearing loss disability has not been 
demonstrated.  

2.  The maximum schedular evaluation for perforation of the 
tympanic membrane, right ear, has been assigned, and there is 
no evidence of exceptional circumstances warranting referral 
for extraschedular consideration.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  The criteria for an initial compensable evaluation for 
perforation of the tympanic membrane, right ear, have not 
been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6211 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The courts have also held that once service connection is 
granted, the claim is substantiated and further VCAA notice 
is not required with regard to downstream questions such as 
the initial rating.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 
(U.S. Vet. App. Mar. 22, 2007).  

In February 2002 and December 2004 VCAA letters the RO 
informed the veteran of the information and evidence 
necessary to substantiate the claims.  The VCAA letters also 
told her what types of evidence VA would undertake to obtain 
and what evidence she was responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The December 2004 letter notified the veteran of the need to 
submit any pertinent evidence in her possession.

With regard to the service connection claim, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  As the 
Board concludes below that the preponderance of the evidence 
is against this claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  As to the issue of an increased evaluation 
for a right tympanic membrane perforation, the veteran did 
receive notice regarding a rating, but not an effective date; 
however, no further notice was required.  Hartman, Dunlap.  
The absence of notice on the effective date element is 
generally not prejudicial to a claimant.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by re-adjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  The veteran was also afforded a 
VA examination.  As such, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1112, 
1113;1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The provisions of 38 C.F.R. § 3.385 do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's military occupational specialty was that of an 
avionic mechanic, and she has reported exposure to excessive 
noise during service.

At the time of the veteran's July 1996 enlistment 
examination, testing revealed pure tone thresholds, in 
decibels, of 15, 10, 25, 15, and 10 for the right ear, and 5, 
15, 15, 15, and 20 for the left ear, at 500, 1000, 2000, 
3000, and 4000 Hertz.  

At a May 1997 examination, testing revealed pure tone 
thresholds, in decibels, of 5, 5, 0, 5, and 5, for the right 
ear, and 10, 10, 5, 25, and 15, for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.

On a November 1998 examination, testing revealed pure tone 
thresholds, in decibels, of 5, 10, 10, 5, and 5, for the 
right ear, and 5, 10, 0, 5, and 15, for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.

At the time of a December 1998 examination, testing revealed 
pure tone thresholds, in decibels, of 0, 0, 0, 5, and 10, for 
the right ear, and 0, 10, 10, 10, and 20, for the left ear, 
at 500, 1000, 2000, 3000, and 4000 Hertz.

At a January 1999 examination, testing revealed pure tone 
thresholds, in decibels, of 0, 0, 0, 5, and 10, for the right 
ear, and 0, 10, 10, 10, and 20, for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.

At the time of a March 1999 examination, testing revealed 
pure tone thresholds, in decibels, of 20, 15, 15, 10, and 20, 
for the right ear, and 25, 20, 20, 20, and 20 for the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The veteran 
was noted to have left borderline mild hearing loss between 
250 and 1500 Hertz.  

At the time of a May 1999 examination, testing revealed pure 
tone thresholds, in decibels, of 5, 5, 5, 0, and 5 for the 
right ear, and 30, 30, 25, 35, and 40 for the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz.  The veteran was noted 
to have mild sensorineural hearing loss at 500 to 4000 Hertz 
in the left ear.  

At the time of an October 2001 medical board evaluation, 
testing revealed pure tone thresholds, in decibels, of 0, 0, 
0, 0, and 5 for the right ear, and 15, 20, 20, 20, and 25 for 
the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
veteran was noted to have mild sensorineural hearing loss at 
500 to 4000 Hertz in the left ear.  

On a March 2002 VA examination, the veteran reported 
decreased hearing, with the onset being in service.  Reported 
noise exposure was that of helicopter engine noise.  

Testing revealed pure tone thresholds, in decibels, of 0, 10, 
0, 5, and 15 for the right ear, and 10, 15, 5, 15, and 15 for 
the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The examiner noted that testing revealed hearing essentially 
within normal limits, bilaterally, with the exception of 
moderate hearing loss at 8000 Hertz on the left, which was 
more likely than not related to service.  

At a September 2004 audiology evaluation during VA outpatient 
treatment, the veteran was noted to have hearing within 
normal limits for the right ear from 250-4000 hertz, followed 
by mild sensorineural hearing loss thereafter, and hearing 
within normal limits for the left ear from 250 to 3000 Hertz, 
followed by mild sloping to moderately severe sensorineural 
hearing loss thereafter.  Speech audiometry revealed speech 
recognition ability of 100 percent for both the left and 
right ear.  

Analysis.  

While the result of the May 1999 audiological evaluation, 
indicated hearing loss, as defined by VA, in the left ear; 
subsequent testing, in service and since, has not shown such 
hearing loss.  Current disability is an essential element of 
service connection.  

While the veteran is competent to report current hearing 
loss, she would not be competent to say she has hearing loss 
as defined in 38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The competent evidence, consisting of 
audiology examinations, is all to the effect that the veteran 
does not have hearing loss as defined in 38 C.F.R. § 3.385. 

Because a current disability has not been demonstrated, the 
presumptions referable to chronic diseases could not serve to 
establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

There is no competent evidence of hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The preponderance of the 
evidence is against the claim, reasonable doubt does not 
arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002).

Right Tympanic Membrane Perforation

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The perforation of the veteran's tympanic membrane, right 
ear, is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211. A 
noncompensable evaluation is the only, and therefore the 
maximum, rating available under Diagnostic Code 6211.  

At the March 2002 VA examination, the veteran was noted to 
have had a history of a right tympanic membrane perforation 
secondary to acoustic trauma.  Physical examination performed 
at that time revealed that the tympanic membrane, the 
tympanum, the mastoid, the external canal, and the auricle 
were all within normal limits.  There was also no finding of 
a secondary ear condition.  A diagnosis of right tympanic 
membrane perforation, resolved, was rendered.  

At the September 2004 VA audiological evaluation, the veteran 
denied any discharge, pain, or aural surgery related to her 
ears.  A tympanogram performed at that time was consistent 
with hypermobile middle ear compliance.  Otoscopy results 
were within normal limits.  

The Board observes that a noncompensable evaluation is 
warranted whether the service-connected perforation is 
"active," which is to say, clinically identifiable, or 
present only as residual scarring.  Consequently, a 
compensable evaluation cannot be granted under this 
diagnostic code.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2006).  This requires 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  In this case, however, 
the veteran has not required hospitalization due to her 
service-connected right tympanic membrane perforation, and 
there is no evidence of marked interference with employment.  
Id.  Accordingly, the RO's decision not to refer this claim 
was appropriate.


ORDER

Service connection for hearing loss is denied.  

An initial compensable evaluation for a perforated right 
tympanic membrane is denied.


REMAND

In August 2004, the RO granted service connection for 
headaches, evaluated as 10 percent disabling, effective 
December 12, 2001.  In a VA form 9 received in September 
2004, the veteran expressed disagreement with the evaluation.  
In November 2004, the RO increased the evaluation to 30 
percent, effective May 17, 2004.  The veteran is presumed to 
be claiming the maximum rating, and since the November 2004, 
rating decision did not award the maximum rating, her notice 
of disagreement remains pending.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The RO has not issues a statement of the case in response to 
the notice of disagreement, and the issue must be remanded 
for the issuance of such a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

With regard to the veteran's claim for an increased 
evaluation for status post cholecystectomy, the Board notes 
that at the time of the veteran's March 2002 VA examination, 
there was no symptomatology reported as it related to the 
status post cholecystectomy.  

In her September 2004 substantive appeal, the veteran 
indicated that the RO's decision was based upon old evidence 
and that she had recently begun experiencing abdominal pain, 
which she felt, was related to her status post 
cholecystectomy.  

With regard the veteran's claim for an increased evaluation 
for her bilateral pes planus with plantar fasciitis, the 
Board notes that the veteran was afforded a VA examination in 
March 2002.  In her September 2004 substantive appeal, the 
veteran reported that the foot condition had worsened and 
that she had recently had inflammation in the area that 
required physical therapy.  The veteran was afforded a VA 
examination in October 2004 with regard to bilateral plantar 
fasciitis and pes planus but the results of the examination 
did not address the current severity of her bilateral pes 
planus with plantar fasciitis.  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (2006).  Where the Board makes a decision 
based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

VA is obliged to afford a veteran contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disabilities.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that her 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
bilateral pes planus with plantar 
fasciitis.  The claims folder must be 
made available to the examiner for 
review.  The examiner is requested to 
identify all symptomatology related to 
the pes planus and plantar fasciitis.  

The examiner should note the absence or 
presence of the following:  marked 
deformity; pain on manipulation and use 
accentuated; indication of swelling on 
use; characteristic callosities; marked 
pronation; extreme tenderness of plantar 
surface of the feet; marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation; and 
whether symptoms are improved by 
orthopedic shoes or appliances.

These findings are needed to rate the 
veteran's disabilities in accordance with 
the criteria contained in the rating 
schedule.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected status 
post cholecystectomy.  The claims folder 
must be made available to the examiner 
for review.  The examiner is should 
identify all symptomatology related to 
the cholecystectomy.  

The examiner should note the absence or 
presence of the following: gall bladder 
dyspepsia confirmed by x-ray finding; 
jaundice; and the number of attacks per 
year, if any, of gall bladder colic.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

3.  Issue a statement of the case with 
regard to the issue of entitlement to 
higher initial evaluations for headaches.  
This issue should be certified to the 
Board for further consideration only if 
the appellant or her representative 
submits a sufficient substantive appeal.

4.  After completion of the above, re-
adjudicate the claims for which an appeal 
has been perfected.  If any of the claims 
are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


